NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3124

                                        MARK D. EISELE,

                                                     Petitioner,

                                                v.

                               UNITED STATES POSTAL SERVICE,

                                                     Respondent.

      Petition for review of the Merit Systems Protection Board in DC-0752-08-0626-I-1.

                                          ON MOTION

Before LINN, Circuit Judge.

                                            ORDER

         We treat Mark D. Eisele's correspondence, dated March 17, 2009 as a motion to

stay the present petition pending final disposition of the case by the Merit Systems

Protection Board. According to the Board's certified index, the Board's decision

became final on December 31, 2009.

         Accordingly,

         IT IS ORDERED THAT:

         The motion is denied. Eisele's informal brief is due within 21 days from the date

of the filing of this order.

                                                     FOR THE COURT


        MAY -1.2009                                 /s/ Jan Horbalv
           Date                                    Jan Horbaly

cc:
                                                   Clerk
         Mark D. Eisele (informal brief for enclosed)                         latemildritwoR
         Douglas G. Edelschick, Esq.
s20                                                                                MAY -1 2009
                                                                                       ritAibild
                                                                                      CLERIC